Citation Nr: 0626980	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1972.  He served in Vietnam from December 1970 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The claim of entitlement to service connection for PTSD 
is not supported by corroborating evidence of the claimed 
stressors having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  If, however, the veteran did 
not serve in combat, or if the claimed stressor is not 
related to combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  

The veteran's VA treatment records reflect a diagnosis of 
PTSD, although his psychologist provided only a conclusory 
statement that the criteria for a diagnosis of PTSD were met.  
Regardless, for the purpose of analysis the Board will assume 
that a clear diagnosis of PTSD has been established.  His 
claim is not, however, supported by credible corroborating 
evidence that a claimed in-service stressor actually 
occurred.

He claims to have PTSD as the result of two traumatic events 
that occurred in Vietnam:  working as an Intelligence 
Operations Specialist for the 7th Air Force in Saigon, and 
being attacked by a mob of civilians when off-duty in Saigon.  
He stated that he was treated at the 3rd Army Field Hospital 
in Saigon for a head injury incurred when attacked by the 
civilians.  His service medical records are silent for any 
reference to a head injury.  When examined on separation from 
service in May 1972 he denied having ever incurred a head 
injury.  In response to the question "have you ever been a 
patient in a hospital?" he replied "yes," but the only 
hospitalization he described occurred at the age of 10 years.  
He denied having any other significant medical history.  
Physical examination of the head, face, and neck revealed no 
abnormalities.  

He underwent a periodic examination in March 1974 for the Air 
National Guard, and again denied having ever incurred a head 
injury.  Examination of the head at that time again showed no 
abnormalities.  A search of the clinical records from the 3rd 
Army Field Hospital failed to reveal any evidence of him 
having been treated there.  Because the claimed attack 
involved Vietnamese civilians, the occurrence would not be 
documented in service department historical records.  See 
Cohen v. Brown, 10 Vet. App. 128, 134 (1997).  His claimed 
stressor of having been attacked by a mob is not, therefore, 
supported by corroborating evidence.

The veteran reported his primary stressor to be his duties as 
an Intelligence Operations Specialist for the 7th Air Force.  
He submitted copies of his Performance Reports showing that 
his duties consisted of analyzing combat operational reports 
relating to enemy aircraft defenses, preparing and 
disseminating daily reaction reports, maintaining records of 
the order of battle based on photographic interpretation, and 
compiling briefing data for the Commander of the 7th Air 
Force and his staff.  He testified that although he did not 
participate in combat, he prepared the information for 
military commanders that resulted in air strikes that 
resulted in the deaths of many people and the destruction of 
property.  He stated that he felt guilt and remorse about his 
participation in these activities, to which he attributed his 
PTSD symptoms.

Regarding the criteria for a diagnosis of PTSD, the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) provides, in pertinent part, as follows:

Criterion A1: "The essential feature of [post-
traumatic stress disorder] is the development of 
characteristic symptoms following exposure to an 
extreme traumatic stressor involving direct 
personal experience of an event that involves 
actual or threatened death or serious injury, or 
other threat to one's physical integrity."

Forcier v. Nicholson, 19 Vet. App. 414, 419 (2006).  The 
veteran's psychologist determined that the experiences shown 
above, as reported by the veteran, are sufficient to meet 
this criterion for a diagnosis of PTSD.  The psychologist 
also stated, in a June 2006 treatment record, that the 
sufficiency of the claimed stressor is a medical 
determination, to be made by a mental health professional, 
and that in light of his finding that the stressor is 
sufficient to support a diagnosis of PTSD, service connection 
should be granted for that disorder.  

A clear diagnosis of PTSD by a mental health professional is 
presumed to concur with DSM-IV criteria as to the adequacy of 
the symptomatology and the stressor.  Cohen, 10 Vet. App. 
at 128.  If the veteran did not serve in combat, however, 
corroborating evidence of the claimed stressor having 
actually occurred is, nonetheless, required:  "Where a 
current diagnosis of PTSD exists, the sufficiency of the 
stressor is presumed.  However, credible evidence that the 
claimed in-service stressor actually occurred is also 
required."  Sizemore v. Principi, 18 Vet. App. 264, 269 
(2004) (emphasis in original).  The veteran's testimony alone 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In addition, an opinion by a mental health 
professional based on examination of the veteran after 
service cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99 (emphasis added).

The evidence does not show that the veteran participated in 
combat while in service, nor does he so claim.  For that 
reason corroborating evidence of a claimed stressor having 
actually occurred is required.  He has not described any 
specific incident regarding his duties as an Intelligence 
Operations Specialist that is subject to verification from 
other sources.  Although his Performance Reports include 
descriptions of his responsibilities as an Intelligence 
Operations Specialist, those documents do not show that his 
activities resulted in anyone's death or injury or the 
destruction of property, which is his claimed stressor.  The 
Board finds, therefore, that his claimed stressor as an 
Intelligence Operations Specialist has not been corroborated.  
Because his claimed stressors are not supported by 
corroborating evidence, the criteria for a grant of service 
connection for PTSD are not met.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection for PTSD in July 2003.  In that notice the 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  In a March 2006 notice the RO informed him that 
detailed information regarding an in-service stressor that 
could be verified was required.  The Board finds, therefore, 
that VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).  Because 
entitlement to service connection has been denied, VA's 
failure to inform him of the criteria to be considered in 
determining the appropriate rating and effective date is not 
prejudicial to him.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
available service medical records, which consist of his 
separation examination and periodic examinations for the Air 
National Guard, and the VA treatment records he identified.  
The RO asked the National Personnel Records Center (NPRC) to 
verify the veteran's claimed hospital treatment for a head 
injury in 1971, but the NPRC responded that no records of 
such hospital treatment could be located.  The RO did not 
request verification from the Center for Unit Records 
Research (CURR) of the veteran's claimed stressor regarding 
his military duties in Vietnam because the veteran did not 
describe a specific stressor that could be verified.  

Although the RO did not provide him a VA psychiatric 
examination, no examination is required in the absence of 
corroborating evidence of an in-service stressor.  See Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004) (VA is not required 
to provide a medical examination or obtain a medical opinion 
if the record does not already contain evidence of an in-
service event, injury, or disease).  He is receiving 
disability benefits from the Social Security Administration 
for AIDS, not PTSD, and those records need not be obtained 
because they are not shown to be relevant to the issue on 
appeal.  He has not indicated the existence of any other 
available evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


